DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 2017/0176819) in view of Hong (US 2015/0255856)
Regarding claim 21, Yilmaz discloses an electronic device, comprising: 
a display module (fig. 3-4) including a display area (302B, fig. 3) and a non-display area (302A and area located between 302A and 302B in fig. 3);
a window (see layer above 304A in housing 440 in fig. 4) and an antenna layer (302, fig. 4; including antenna 306 and antenna connecting lines between antenna 306 and controller 310) disposed between the display module (420, fig. 4) and the window (see fig. 4) and at least partially overlapping both the display area and the non-display area of the display module (see fig. 3-4), 
wherein a portion of the antenna layer is bent around the non-display area of the display module (see bent 302 in fig. 4 and para. 38) such that a portion of the non-display area of the display module is disposed between the antenna layer on two opposite sides thereof (see fig. 4 and para. 38).  
Yilmaz fails to disclose wherein the antenna is disposed between the window and the display.
Hong discloses wherein the antenna layer includes an antenna (352, fig. 21) disposed between the display module (340, fig. 21) and the window (310, fig. 21) and overlapping the display area of the display module (fig. 21 and fig. 6 and para. 79).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Hong in the device of Yilmaz. The motivation for doing so would have been to provide the ability have antenna located within the display area of the device (Hong; Abstract and para. 79).
Regarding claim 23, Yilmaz discloses10 further comprising an input sensor layer (304A, fig. 3) disposed between the display area of the display module and the antenna layer (para. 38 and fig. 4).  
Regarding claim 24, Yilmaz discloses further comprising a display driver (208, fig. 3) mounted on a portion of the antenna layer that is bent around the display module (para. 38).
Allowable Subject Matter
Claim1-20 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628